               Case 19-12378-KBO               Doc 1268        Filed 12/14/20         Page 1 of 29




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                )
In re:                                                          )     Chapter 11
                                                                )
DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                          )     Case No. 19-12378 (KBO)
                                                                )
                                    Debtors.                    )     (Jointly Administered)
                                                                )
                                                                )

                         NOTICE OF FILING OF
    DEBTORS’ AMENDED SCHEDULE G & STATEMENTS OF FINANCIAL AFFAIRS

         PLEASE TAKE NOTICE that, on December 14, 2020, the above-captioned debtors and

debtors in possession (the “Debtors”) filed their Amended Schedules of Assets and Liabilities

and Statements of Financial Affairs (collectively, the “Amended Schedules and Statements”)

with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

         PLEASE TAKE FURTHER NOTICE that the following changes were made to each of

the above-referenced Amended Schedules and Statements:2

              Debtor                                 Schedule                                   Change
Dura Automotive Systems Cable           Statement of Financial Affairs           Added Debtor and Affiliate
Operations, LLC                                                                  addresses; revised certain Affiliate
                                                                                 names
Dura Automotive Systems, LLC            Schedule G; Statement of Financial       Added certain contracts and
                                        Affairs                                  removed postpetition contracts from
                                                                                 Schedule G;
                                                                                 added Debtor and Affiliate addresses
Dura Fremont L.L.C.                     Schedule G; Statement of Financial       Removed postpetition contracts from
                                        Affairs                                  Schedule G; added Debtor and
                                                                                 Affiliate addresses



1    The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
     identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive
     Systems, LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188);
     Dura Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address
     is: 1780 Pond Run, Auburn Hills, Michigan 48326.

2    Please note that the changes in the Amended Schedules and Statements do not implicate rule 1009-2 of the
     Local Rules of Bankruptcy Practice and Procedures of the United States Bankruptcy Court for the District of
     Delaware.
             Case 19-12378-KBO          Doc 1268        Filed 12/14/20   Page 2 of 29



             Debtor                            Schedule                            Change
Dura G.P.                         Statement of Financial Affairs    Added Debtor and Affiliate
                                                                    addresses
Dura Mexico Holdings, LLC         Statement of Financial Affairs    Added Debtor and Affiliate
                                                                    addresses
Dura Operating, LLC               Statement of Financial Affairs    Added Debtor and Affiliate
                                                                    addresses; revised certain Affiliate
                                                                    names
NAMP, LLC                         Statement of Financial Affairs    Added Debtor and Affiliate
                                                                    addresses

        PLEASE TAKE FURTHER NOTICE that, as stated in the Global Notes and Statement

of Limitations, Methodology, and Disclaimers Regarding the Debtors’ Schedules of Assets and

Liabilities and Statements of Financial Affairs attached to each of the Amended Schedules and

Statements, the Debtors reserve all rights to further amend or supplement their Amended

Schedules and Statements.


                            [Remainder of page intentionally left blank.]




                                                   2
           Case 19-12378-KBO   Doc 1268    Filed 12/14/20   Page 3 of 29




Dated: December 14, 2020         BAYARD, P.A.
       Wilmington, Delaware
                                 /s/ Erin R. Fay
                                 Erin R. Fay (No. 5268)
                                 Daniel N. Brogan (No. 5723)
                                 600 N. King Street, Suite 400
                                 Wilmington, Delaware 19801
                                 Telephone:      (302) 655-5000
                                 Facsimile:      (302) 658-6395
                                 E-mail:         efay@bayardlaw.com
                                                 dbrogan@bayardlaw.com

                                 - and -

                                 James H.M. Sprayregen, P.C.
                                 Ryan Blaine Bennett, P.C. (admitted pro hac vice)
                                 Gregory F. Pesce (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone:     (312) 862-2000
                                 Facsimile:     (312) 862-2200
                                 Email:         jsprayregen@kirkland.com
                                                rbennett@kirkland.com
                                                gregory.pesce@kirkland.com

                                 - and -

                                 Christopher Marcus, P.C. (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:    (212) 446-4800
                                 Facsimile:    (212) 446-4900
                                 Email:        cmarcus@kirkland.com

                                 Co-Counsel to the Debtors and Debtors in Possession
                Case 19-12378-KBO               Doc 1268        Filed 12/14/20        Page 4 of 29




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )    Chapter 11
                                                                   )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         )    Case No. 19-12378 (KBO)
                                                                   )
                                       Debtors.                    )    (Jointly Administered)
                                                                   )

                             GLOBAL NOTES AND
                 STATEMENT OF LIMITATIONS, METHODOLOGY,
            AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES
       OF ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        The above-captioned debtors and debtors in possession (collectively, the “Debtors”) have
filed their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of
Financial Affairs (the “Statements”) in the United States Bankruptcy Court for the District of
Delaware (the “Court”). The Debtors, with the assistance of their legal and financial advisors,
prepared the Schedules and Statements in accordance with section 521 of title 11 of the United
States Code (the “Bankruptcy Code”) and rule 1007 of the Federal Rules of Bankruptcy Procedure.

        James Riedy has signed each set of the Schedules and Statements on behalf of the Debtors.
Mr. Riedy serves as the Chief Financial Officer and Executive Vice President of Debtor Dura
Automotive Systems, LLC and he is an authorized signatory for each of the Debtors. In reviewing
and signing the Schedules and Statements, Mr. Riedy has necessarily relied upon the efforts,
statements, advice, and representations of personnel of the Debtors and the Debtors’ legal and
financial advisors. Given the global scale of the Debtors’ businesses, Mr. Riedy has not (and could
not have) personally verified the accuracy of each such statement and representation, including
statements and representations concerning amounts owed to creditors.

       In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. Although the
Debtors have made every reasonable effort to ensure the accuracy and completeness of the
Schedules and Statements, subsequent information or discovery may result in material changes to
the Schedules and Statements. As a result, inadvertent errors or omissions may exist. For the
avoidance of doubt, the Debtors hereby reserve their rights to amend and supplement the Schedules
and Statements as may be necessary or appropriate.



1    The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
     identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
     LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating,
     LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780 Pond Run,
     Auburn Hills, Michigan 48326.
             Case 19-12378-KBO          Doc 1268      Filed 12/14/20     Page 5 of 29




        The Debtors and their agents, attorneys, and financial advisors do not guarantee or warrant
the accuracy or completeness of the data that is provided herein, and shall not be liable for any
loss or injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
communicating, or delivering the information contained herein. While commercially reasonable
efforts have been made to provide accurate and complete information herein, inadvertent errors or
omissions may exist. The Debtors and their agents, attorneys, and financial advisors expressly do
not undertake any obligation to update, modify, revise, or re-categorize the information provided
herein or to notify any third party should the information be updated, modified, revised, or
re-categorized, except as required by applicable law. In no event shall the Debtors or their officers,
directors, managers, members, employees, agents, attorneys, financial advisors, or other
representatives be liable to any third party for any direct, indirect, incidental, consequential, or
special damages (including damages arising from the disallowance of a potential claim against the
Debtors or damages to business reputation, lost business, or lost profits, or any other matter),
whether foreseeable or not and however caused, even if the Debtors or their agents, attorneys, and
financial advisors are advised of the possibility of such damages.

                          Global Notes and Overview of Methodology

1.     Description of these Chapter 11 Cases. On October 17, 2019 (the “Petition Date”), each
       of the Debtors filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code
       in the Bankruptcy Court for the Middle District of Tennessee. The Debtors are operating
       their businesses and managing their property as debtors in possession pursuant to sections
       1107(a) and 1108 of the Bankruptcy Code. The chapter 11 cases have been consolidated
       for procedural purposes only and are being jointly administered pursuant to Bankruptcy
       Rule 1015(b) [Docket No. 120]. On November 1, 2019, an official committee of unsecured
       creditors was appointed [Docket No. 213] in the chapter 11 cases. No trustee or examiner
       has been appointed in the chapter 11 cases.

       On November 1, 2019, the United States Bankruptcy Court for the District of Delaware
       (the “Court”) entered an agreed order in the bankruptcy cases captioned In re Zohar III,
       Corp., et al., Case No. 18-10512 (KBO) (Bankr. D. Del.) (the “Zohar Chapter 11 Cases”)
       transferring the Debtors’ chapter 11 cases to this Court, effective as of November 8, 2019
       at 12:01 a.m. [Zohar Chapter 11 Cases Docket No. 1060]. These chapter 11 cases are being
       administered separately from the Zohar Chapter 11 Cases.

       Additional information about these chapter 11 cases, court filings, and claims information
       is        available       at      the       Debtors’          restructuring        website:
       http://cases.primeclerk.com/DuraAutomotive

2.     Global Notes Control. These Global Notes and Statement of Limitations, Methodology,
       and Disclaimers Regarding the Debtors’ Schedules of Assets and Liabilities and
       Statements of Financial Affairs (the “Global Notes”) pertain to and comprise an integral
       part of each of the Debtors’ Schedules and Statements and should be referenced in
       connection with any review thereof. In the event that the Schedules and Statements conflict
       with these Global Notes, these Global Notes shall control.




                                                  2
           Case 19-12378-KBO         Doc 1268      Filed 12/14/20     Page 6 of 29




3.   Reservations and Limitations. The Debtors have made reasonable efforts to prepare and
     file complete and accurate Schedules and Statements; however, as noted above, inadvertent
     errors or omissions may exist. The Debtors reserve all rights to amend and supplement the
     Schedules and Statements as may be necessary or appropriate. Nothing contained in the
     Schedules and Statements is intended to be, nor should it be construed as, a waiver of any
     of the Debtors’ rights or an admission of any kind with respect to these chapter 11 cases,
     including, but not limited to, any rights or claims of the Debtors against any third party or
     issues involving substantive consolidation, equitable subordination, or defenses or causes
     of action arising under the provisions of chapter 5 of the Bankruptcy Code or any other
     relevant applicable bankruptcy or non-bankruptcy laws to recover assets or avoid transfers.
     Any specific reservation of rights contained elsewhere in the Global Notes does not limit
     in any respect the general reservation of rights contained in this paragraph.

     (a)    No Admission. Nothing contained in the Schedules and Statements is intended or
            should be construed as an admission or stipulation of the validity of any claim
            against the Debtors, any assertion made therein or herein, or a waiver of the
            Debtors’ rights to dispute any claim or assert any cause of action or defense against
            any party.

     (b)    Recharacterization. Notwithstanding that the Debtors have made reasonable
            efforts to correctly characterize, classify, categorize, or designate certain claims,
            assets, executory contracts, unexpired leases, and other items reported in the
            Schedules and Statements, the Debtors nonetheless may have improperly
            characterized, classified, categorized, or designated certain items. The Debtors thus
            reserve all rights to recharacterize, reclassify, recategorize, or redesignate items
            reported in the Schedules and Statements at a later time as is necessary and
            appropriate.

     (c)    Classifications. Listing (i) a claim on Schedule D as “secured,” (ii) a claim on
            Schedule E/F as “priority” or “unsecured,” or (iii) a contract on Schedule G as
            “executory” or “unexpired” does not constitute an admission by the Debtors of the
            legal rights of the claimant or contract counterparty or a waiver of the Debtors’
            rights to recharacterize or reclassify such claim or contract.

     (d)    Claims Description. Any failure to designate a claim on a given Debtor’s
            Schedules and Statements as “disputed,” “contingent,” or “unliquidated” does not
            constitute an admission by the Debtor that such amount is not “disputed,”
            “contingent,” or “unliquidated.” The Debtors reserve all rights to dispute, or assert
            offsets or defenses to, any claim reflected on their respective Schedules and
            Statements on any grounds, including, without limitation, liability or classification,
            or to otherwise subsequently designate such claims as “disputed,” “contingent,” or
            “unliquidated” or object to the extent, validity, enforceability, priority, or
            avoidability of any claim. Moreover, listing a claim does not constitute an
            admission of liability by the Debtor against which the claim is listed or by any of
            the Debtors. The Debtors reserve all rights to amend their Schedules and
            Statements as necessary and appropriate, including, but not limited to, with respect
            to claim description and designation.


                                              3
      Case 19-12378-KBO          Doc 1268      Filed 12/14/20       Page 7 of 29




(e)    Estimates and Assumptions. The preparation of the Schedules and Statements
       required the Debtors to make reasonable estimates and assumptions with respect to
       the reported amounts of assets and liabilities, the amount of contingent assets and
       contingent liabilities on the date of the Schedules and Statements, and the reported
       amounts of revenues and expenses during the applicable reporting periods. Actual
       results may differ from such estimates.

(f)    Causes of Action. Despite reasonable efforts, the Debtors may not have identified
       all of their causes of action (filed or potential) against third parties as assets in their
       Schedules and Statements, including, without limitation, avoidance actions arising
       under chapter 5 of the Bankruptcy Code and actions under other relevant
       bankruptcy and non-bankruptcy laws to recover assets. The Debtors reserve all
       rights with respect to any causes of action, and nothing in these Global Notes or the
       Schedules and Statements should be construed as a waiver of any such causes of
       action.

(g)    Intellectual Property Rights. Exclusion of certain intellectual property should not
       be construed to be an admission that such intellectual property rights have been
       abandoned, have been terminated or otherwise expired by their terms, or have been
       assigned or otherwise transferred pursuant to a sale, acquisition, or other
       transaction. Conversely, inclusion of certain intellectual property should not be
       construed to be an admission that such intellectual property rights have not been
       abandoned, have not been terminated or otherwise expired by their terms, or have
       not been assigned or otherwise transferred pursuant to a sale, acquisition, or other
       transaction.

(h)    Insiders. In the circumstance where the Schedules and Statements require
       information regarding “insiders,” as to each Debtor, an individual is designated as
       an “insider” if such individual, based on the totality of the circumstances, has at
       least a controlling interest in, or exercises sufficient authority over, the Debtor so
       as to unqualifiedly dictate corporate policy and the disposition of corporate assets
       during the relevant time periods. Such individuals may no longer serve in such
       capacities.

       The listing of a party as an insider for purposes of the Schedules and Statements is
       not intended to be, nor should it be, construed as an admission of any fact, right,
       claim, or defense, and all such rights, claims, and defenses are hereby expressly
       reserved. Information regarding the individuals listed as insiders in the Schedules
       and Statements has been included for informational purposes only and such
       information may not be used for the purposes of determining control of the Debtors;
       the extent to which any individual exercised management responsibilities,
       functions, or corporate decision-making authority over the Debtors; or whether
       such individual could successfully argue that he or she is not an insider under
       applicable law, including the Bankruptcy Code and federal securities laws, or with
       respect to any theories of liability or any other purpose.




                                           4
           Case 19-12378-KBO        Doc 1268     Filed 12/14/20     Page 8 of 29




4.   Methodology. Basis of Presentation. The Schedules and Statements do not purport to
     represent financial statements prepared in accordance with Generally Accepted
     Accounting Principles in the United States (“GAAP”), nor are they intended to be fully
     reconciled to the financial statements of each Debtor. The Schedules and Statements
     contain unaudited information that is subject to further review and potential adjustment.
     The Schedules and Statements reflect the Debtors’ reasonable efforts to report the assets
     and liabilities of each Debtor on an unconsolidated basis.

     (a)    Confidential Information. There may be instances in the Schedules and
            Statements where the Debtors deemed it necessary and appropriate to redact from
            the public record information such as names, addresses, or amounts. Typically, the
            Debtors have used this approach because of an agreement between the Debtors and
            a third party, concerns of confidentiality and protection of sensitive commercial
            information, or concerns for the privacy of an individual. Any redactions are
            consistent with the relief the Debtors received under the Expedited Order
            (I) Authorizing the Debtors to (A) Prepare a List of Creditors in Lieu of Submitting
            a Formatted Mailing Matrix, (B) File a Consolidated List of the Debtors’ Fifty
            Largest Unsecured Creditors, and (C) Redact Certain Personally Identifiable
            Information for the Debtors’ Employees and (II) Approving the Form and Manner
            of Notifying Creditors of Commencement of These Chapter 11 Cases
            [Docket No. 128].

     (b)    Master Agreements. Contracts and leases listed in the Schedules and Statements
            may be master agreements that cover relationships with some or all of the Debtors.
            Where relevant, such agreements have been listed in the Schedules and Statements
            only of the Debtor entity that signed the original master agreement. Other Debtors,
            however, may be liable together with such Debtor on account of such agreements
            and the Debtors reserve all rights to amend the Schedules and Statements to reflect
            changes regarding the liability of the Debtors with respect to such agreements, if
            applicable.

     (c)    Executory Contracts. Although the Debtors have made diligent attempts to
            attribute an executory contract to its rightful Debtor, in certain instances, the
            Debtors may have inadvertently failed to do so due to the complexity and size of
            the Debtors’ businesses. Accordingly, the Debtors reserve all of their rights with
            respect to the named parties of any and all executory contracts, including the right
            to amend Schedule G.

     (d)    Duplication. Certain of the Debtors’ assets, liabilities, and prepetition payments
            may properly be disclosed in response to multiple parts of the Statements and
            Schedules. To the extent these disclosures would be duplicative, the Debtors have
            determined to only list such assets, liabilities, and prepetition payments once.

     (e)    Net Book Value. In certain instances, current market valuations for individual
            items of property and other assets are neither maintained by, nor readily available
            to, the Debtors. Accordingly, unless otherwise indicated, the Debtors’ Schedules
            and Statements reflect net book values. Market values may vary, at some times


                                             5
      Case 19-12378-KBO        Doc 1268      Filed 12/14/20      Page 9 of 29




       materially, from net book values. The Debtors believe that it would be an
       inefficient use of estate assets for the Debtors to obtain the current market values
       of their property. Accordingly, the Debtors have indicated in the Schedules and
       Statements that the values of certain assets and liabilities are undetermined. Also,
       assets that have been fully depreciated or that were expensed for accounting
       purposes either do not appear in these Schedules and Statements or are listed with
       a zero-dollar value, as such assets have no net book value. The omission of an asset
       from the Schedules and Statements does not constitute a representation regarding
       the ownership of such asset, and any such omission does not constitute a waiver of
       any rights of the Debtors with respect to such asset.

(f)    Property and Equipment. Unless otherwise indicated, owned property and
       equipment are valued at net book value. The Debtors may lease furniture, fixtures,
       and equipment from certain third-party lessors. To the extent possible, any such
       leases are listed in the Schedules and Statements. Nothing in the Schedules and
       Statements is, or should be construed as, an admission as to the determination of
       the legal status of any lease (including whether any lease is a true lease or a
       financing arrangement), and the Debtors reserve all rights with respect thereto.

(g)    Allocation of Liabilities. The Debtors allocated liabilities between the prepetition
       and postpetition periods based on the information and research conducted in
       connection with the preparation of the Schedules and Statements. As additional
       information becomes available and further research is conducted, the allocation of
       liabilities between the prepetition and postpetition periods may change.

(h)    Undetermined Amounts. The description of an amount as “undetermined” is not
       intended to reflect upon the materiality of such amount.

(i)    Unliquidated Amounts. Amounts that could not be fairly quantified by the
       Debtors are scheduled as “unliquidated.”

(j)    Totals. All totals that are included in the Schedules and Statements represent totals
       of all known amounts. To the extent there are unknown or undetermined amounts,
       the actual total may be different than the listed total.

(k)    Inventories; Property and Equipment. Inventories consist of materials, supplies,
       and other automotive inventory. These inventories are valued at the lower of cost
       or market. Property, plant, and equipment are aggregated in the Debtors’ books
       and records and cannot be segregated easily into the categories required by the
       Schedules and Statements. All inventories, as well as all property and equipment,
       are presented without consideration of any statutory or consensual liens.

(l)    Paid Claims. The Debtors have authority to pay certain outstanding prepetition
       payables pursuant to certain orders of the Court; as such, outstanding liabilities may
       have been reduced by any court-approved postpetition payments made on account
       of prepetition payables. Where and to the extent these liabilities have been
       satisfied, they are not listed in the Schedules and Statements. To the extent the



                                         6
      Case 19-12378-KBO        Doc 1268       Filed 12/14/20     Page 10 of 29




        Debtors later pay any amount of the claims listed in the Schedules and Statements
        pursuant to an order of the Court, the Debtors reserve all rights to amend or
        supplement the Schedules and Statements or to take other action, such as filing
        claims objections or notices of satisfaction, as is necessary and appropriate to avoid
        overpayment or duplicate payments for liabilities. Nothing contained herein should
        be deemed to alter the rights of any party in interest to contest a payment made
        pursuant to an order of the Court where such order preserves the right to contest.

(m)     Intercompany Claims. Receivables and payables among the Debtors and among
        the Debtors and their non-Debtor affiliates are reported on Schedule A/B and
        Schedule E/F, respectively, per the Debtors’ unaudited books and records. The
        listing of any amounts with respect to such receivables and payables is not, and
        should not be construed as, an admission of the characterization of such balances
        as debt, equity, or otherwise. For the avoidance of doubt, the Debtors reserve all
        rights, claims, and defenses in connection with any and all intercompany
        receivables and payables, including with respect to the characterization of
        intercompany claims, loans, and notes. Due to historical accounting practices, the
        Debtors may have been unable to ascertain with precision certain intercompany
        balances among specific Debtors and among Debtors and non-Debtor affiliates. As
        a result, the intercompany balances listed on Schedules E/F or A/B may vary from
        the Debtors’ audited financial statements. These balances have been calculated
        consistent with historical practice and the Cash Management Order (as defined
        below). The Debtors reserve their rights, but are not required, to amend the
        Schedules and Statements if additional balances are identified. Generally, the
        intercompany balances relate to inventory, shared services, fixed assets, and
        equipment. The Debtors take no position in these Schedules and Statements as to
        whether any such amounts would be allowed as a Claim, an Interest, or not allowed
        at all.

(n)     Guarantees and Other Secondary Liability Claims. The Debtors have exercised
        reasonable efforts to locate and identify guarantees in their executory contracts,
        unexpired leases, secured financings, and other such agreements. Where
        guarantees have been identified, they have been included in the relevant
        Schedules G and H for the affected Debtor or Debtors. The Debtors may have
        inadvertently omitted guarantees embedded in their contractual agreements and
        may identify additional guarantees as they continue their review of their books and
        records and contractual agreements. The Debtors reserve their rights, but are not
        required, to amend the Schedules and Statements if additional guarantees are
        identified.

(o)     Excluded Assets and Liabilities. The Debtors have excluded the following
        categories of assets and liabilities from the Schedules and Statements: certain
        deferred charges, accounts, or reserves recorded only for purposes of complying
        with the requirements of GAAP; deferred tax assets and liabilities; deferred revenue
        accounts; and certain accrued liabilities including, but not limited to, accrued
        salaries and employee benefits. Other immaterial assets and liabilities may also
        have been excluded.


                                          7
           Case 19-12378-KBO       Doc 1268      Filed 12/14/20    Page 11 of 29




     (p)     Liens. The inventories, property, and equipment listed in the Schedules and
             Statements are presented without consideration of any liens.

     (q)     Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

     (r)     Setoffs. The Debtors routinely incur setoffs and net payments in the ordinary
             course of business. Such setoffs and nettings may occur due to a variety of
             transactions or disputes including, but not limited to, intercompany transactions,
             counterparty settlements, pricing discrepancies, rebates, returns, warranties,
             refunds, and negotiations and/or disputes between Debtors and their customers
             and/or suppliers. These normal, ordinary course setoffs and nettings are common
             to the automotive industry. Due to the voluminous nature of setoffs and nettings,
             it would be unduly burdensome and costly for the Debtors to list each such
             transaction. Therefore, although such setoffs and other similar rights may have
             been accounted for when scheduling certain amounts, these ordinary course setoffs
             are not independently accounted for and, as such, are or may be excluded from the
             Debtors’ Schedules and Statements. In addition, some amounts listed in the
             Schedules and Statements may have been affected by setoffs or nettings by third
             parties of which the Debtors are not yet aware. The Debtors reserve all rights to
             challenge any setoff and/or recoupment rights that may be asserted.

5.   Specific Schedules Disclosures.

     (a)     Schedule A/B, Parts 1 and 2 – Cash and Cash Equivalents; Deposits and
             Prepayments. Details with respect to the Debtors’ cash management system and
             bank accounts are provided in the Debtors’ Expedited Motion for Entry of Interim
             and Final Orders Authorizing the Debtors to (I) Continue To Operate Their Cash
             Management Systems, (II) Honor Certain Prepetition Obligations Related Thereto,
             (III) Maintain Existing Business Forms, and (IV) Continue To Perform
             Intercompany Transactions [Docket No. 14] (the “Cash Management Motion”)
             and the Final Order Authorizing the Debtors to (I) Continue to Operate Their Cash
             Management Systems, (II) Honor Certain Prepetition Obligations Related Thereto,
             (III) Maintain Existing Business Forms, and (IV) Continue to Perform
             Intercompany Transactions [Docket No. 335] (the “Cash Management Order”).
             The balances of the financial accounts listed on Schedule A/B, Part 1, are as of
             October 16, 2019.

             Additionally, the Court, pursuant to the Order (I) Prohibiting Utility Providers
             From Altering, Refusing, or Discontinuing Utility Services, (II) Determining
             Adequate Assurance of Resolving Requests for Payment for Future Utility Services,
             and (III) Establishing Procedures for Additional Adequate Assurance of Payment
             [Docket No. 336], has authorized the Debtors to provide adequate assurance of
             payment for future utility services. Such deposits are not listed on Schedule A/B,
             Part 2, which has been prepared as of October 16, 2019.

     (b)     Schedule A/B, Part 4 – Investments; Non-Publicly Traded Stock and Interests
             in Incorporated and Unincorporated Businesses, including any Interest in an



                                             8
      Case 19-12378-KBO        Doc 1268       Filed 12/14/20    Page 12 of 29




        LLC, Partnership, or Joint Venture. Ownership interests in subsidiaries,
        partnerships, and joint ventures have been listed on Schedule A/B, Part 4, as
        undetermined amounts on account of the fact that the fair market value of such
        ownership is dependent on numerous variables and factors and may differ
        significantly from their net book value.

(c)     Schedule A/B, Part 7 – Office Furniture, Fixtures, and Equipment; and
        Collectibles. Dollar amounts are presented net of accumulated depreciation and
        other adjustments.

(d)     Schedule A/B, Part 8 – Machinery, Equipment, and Vehicles. Dollar amounts
        are presented net of accumulated depreciation and other adjustments.

(e)     Schedule A/B, Part 11 – All Other Assets. Dollar amounts are presented net of
        impairments and other adjustments.

        Other Contingent and Unliquidated Claims or Causes of Action of Every Nature,
        including Counterclaims of the Debtors and Rights to Setoff Claims. In the
        ordinary course of their business, the Debtors may have accrued, or may
        subsequently accrue, certain rights to counterclaims, crossclaims, setoffs, refunds
        with their customers and suppliers, or potential warranty claims against their
        suppliers. Additionally, certain of the Debtors may be party to pending litigation
        in which the Debtors have asserted, or may assert, claims as a plaintiff or
        counterclaims and/or crossclaims as a defendant. Because certain of these claims
        are unknown to the Debtors and not quantifiable as of the Petition Date, they may
        not be listed on Schedule A/B, Part 11.

        Interests in Insurance Policies or Annuities. A list of the Debtors’ insurance
        policies and related information is available in the Debtors’ Expedited Motion for
        Entry of Interim and Final Orders Authorizing the Debtors to (I) Continue
        Insurance Coverage Entered Into Prepetition and Satisfy Prepetition Obligations
        Related Thereto, (II) Renew, Amend, Supplement, Extend, or Purchase Insurance
        Coverage, (III) Honor the Terms of a Premium Financing Agreement and Pay
        Premiums Thereunder, (IV) Enter Into New Premium Financing Agreements, and
        (V) Continue to Pay Brokerage Fees [Docket No. 7]. The Debtors believe that there
        is little or no cash value to the vast majority of such insurance policies. Such
        policies have all been included on Schedule A/B, Part 11, with values listed as
        “undetermined.”

        Executory Contracts and Unexpired Leases. Because of the large number of the
        Debtors’ executory contracts and unexpired leases, as well as the size and scope of
        such documents, the Debtors have not attached such agreements to Schedule A/B.
        Instead, the Debtors have only listed such agreements on Schedule G.

(f)     Schedule D – Creditors Who Have Claims Secured by Property. Except as
        otherwise agreed pursuant to a stipulation or order entered by the Court, the Debtors
        reserve their rights to dispute or challenge the validity, perfection, or immunity



                                          9
      Case 19-12378-KBO        Doc 1268       Filed 12/14/20    Page 13 of 29




        from avoidance of any lien purported to be granted or perfected in any specific asset
        to a secured creditor listed on Schedule D. Moreover, although the Debtors have
        scheduled claims of various creditors as secured claims, the Debtors reserve all
        rights to dispute or challenge the secured nature of any such creditor’s claim or the
        characterization of the structure of any such transaction or any document or
        instrument related to such creditor’s claim.

        The descriptions provided in Schedule D are intended only to be a summary.
        Reference to the applicable agreements and other related relevant documents is
        necessary for a complete description of the collateral and the nature, extent, and
        priority of any liens. In certain instances, a Debtor may be a co-obligor,
        co-mortgagor, or guarantor with respect to scheduled claims of other Debtors, and
        no claim set forth on Schedule D of any Debtor is intended to acknowledge claims
        of creditors that are otherwise satisfied or discharged by other entities.

        The Debtors have included on Schedule D parties who may, to the best of the
        Debtors’ knowledge, believe their claims are secured through setoff rights or
        inchoate statutory lien rights.

        The Debtors are party to a $104 million prepetition secured term loan facility. The
        Debtors were also party to a $25.8 million prepetition senior secured asset-based
        revolving credit facility, however, pursuant to the Payoff Letter dated
        October 25, 2019, attached as Exhibit A to the Final Order (I) Authorizing the
        Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash
        Collateral, (III) Granting Liens and Providing Superpriority Administrative
        Expense Status, (IV) Granting Adequate Protection to the Prepetition Lenders, and
        (V) Modifying the Automatic Stay [Docket No. 340] (the “Final DIP Order”), the
        Debtors have repaid all prepetition ABL obligations under the prepetition ABL
        facility (other than contingent expense reimbursement, indemnification, and other
        obligations that expressly survive such payment pursuant to the ABL documents)
        through proceeds of the debtor-in-possession financing facility. Accordingly, the
        ABL facility is listed on Schedule D for purposes of the surviving contingent
        expense reimbursement, indemnification, and other obligations.

(g)     Schedule E/F – Creditors Who Have Unsecured Claims.

        (i)    Part 1 – Creditors with Priority Unsecured Claims.

               (A)     Priority Tax Claims: Pursuant to the Final Order Authorizing the
                       Payment of Certain Prepetition Taxes and Fees [Docket No. 233]
                       (the “Taxes Order”), the Debtors have been granted the authority to
                       pay, in their discretion, certain tax liabilities that accrued
                       prepetition. Accordingly, any unsecured priority claims based upon
                       prepetition tax accruals that have been paid pursuant to the Taxes
                       Order are not listed on Schedule E.




                                         10
Case 19-12378-KBO        Doc 1268       Filed 12/14/20     Page 14 of 29




         (B)     Employee Claims: Furthermore, pursuant to the Final Order
                 Authorizing the Debtors to (I) Pay Prepetition Employee Wages,
                 Salaries, Other Compensation, and Reimbursable Employee
                 Expenses and (II) Continue Employee Benefits Programs [Docket
                 No. 334] (the “Wages Order”) the Debtors received final authority
                 to pay certain prepetition obligations, including to pay employee
                 wages and other employee benefits, in the ordinary course of
                 business. The Debtors believe that any non-insider employee claims
                 for prepetition amounts related to ongoing payroll and benefits,
                 whether allowable as a priority or nonpriority claim, have been or
                 will be satisfied, and such satisfied amounts are not listed on
                 Schedule E.

                 The listing of a claim on Schedule E/F, Part 1, does not constitute
                 an admission by the Debtors that such claim or any portion thereof
                 is entitled to priority status.

  (ii)   Part 2 – Creditors with Nonpriority Unsecured Claims. The liabilities
         identified on Schedule E/F, Part 2, are derived from the Debtors’ books and
         records. The Debtors have made a reasonable attempt to verify their
         unsecured obligations, although the actual amount of claims against the
         Debtors may vary from those liabilities represented on Schedule E/F, Part 2.
         The listed liabilities may not reflect the correct amount of any unsecured
         creditor’s allowed claims or the correct amount of all unsecured claims.

  The Debtors generally allocate individual liabilities to particular
  Debtors. However, in certain cases, it would be a time-consuming and inefficient
  use of estate resources, or impracticable, to assign a given liability to a particular
  Debtor based on a contractual obligation. Instead, Schedule E/F, Part 2, reflects the
  liability as recorded in the Debtors’ books and records.

  Schedule E/F, Part 2, contains information regarding threatened or pending
  litigation involving the Debtors. The amounts for these potential claims are listed
  as “undetermined” and are marked as contingent, unliquidated, and disputed in the
  Schedules and Statements.

  Schedule E/F, Part 2, reflects certain prepetition amounts owing to counterparties
  to executory contracts and unexpired leases. Such prepetition amounts, however,
  may be paid in connection with the assumption or assumption and assignment of
  an executory contract or unexpired lease. In addition, Schedule E/F, Part 2, does
  not include claims that may arise in connection with the rejection of any executory
  contract or unexpired lease, if any, that may be rejected.

  In many cases, the claims listed on Schedule E/F, Part 2, arose, accrued, or were
  incurred on various dates or on a date or dates that are unknown to the Debtors or
  are subject to dispute. Where the determination of the date on which a claim arose,




                                   11
      Case 19-12378-KBO         Doc 1268       Filed 12/14/20    Page 15 of 29




        accrued, or was incurred would be unduly burdensome and costly to the Debtors’
        estates, the Debtors have not listed a specific date or dates for such claim.

        As of the date hereof, the Debtors have not received all invoices for payables,
        expenses, and other liabilities that may have accrued prior to the Petition Date.
        Accordingly, the information contained in Schedules D and E/F may be incomplete.
        The Debtors reserve their rights, but undertake no obligation, to amend Schedules
        D and E/F if and as they receive additional prepetition invoices.

        Prepetition Customer Programs. Pursuant to the Final Order Authorizing the
        Debtors to Maintain and Administer Their Existing Customer Programs and Honor
        Certain Prepetition Obligations Related Thereto [Docket No. 333], the Debtors
        have the authority to honor certain prepetition customer programs. Accordingly,
        certain debts arising from these customer programs have not been included in the
        Schedules.

(h)     Schedule G – Executory Contracts and Unexpired Leases. While reasonable
        efforts have been made to ensure the accuracy of Schedule G, inadvertent errors or
        omissions may have occurred.

        Listing a contract or agreement on Schedule G does not constitute an admission
        that such contract or agreement is an executory contract or unexpired lease, that
        such contract or agreement was in effect on the Petition Date, or that such contract
        or agreement is valid or enforceable. The Debtors hereby reserve all rights to
        dispute the validity, status, or enforceability of any contracts, agreements, or leases
        set forth on Schedule G and to amend or supplement such Schedule as necessary.
        Certain of the leases and contracts listed on Schedule G may contain renewal
        options, guarantees of payment, indemnification obligations, options to purchase,
        rights of first refusal, and other miscellaneous rights. Such rights, powers, duties,
        and obligations are not set forth separately on Schedule G. In addition, the Debtors
        may have entered into other types of agreements in the ordinary course of their
        business, such as supplemental agreements and letter agreements, which documents
        may not be set forth on Schedule G. In the ordinary course of business, the Debtors
        have entered into numerous agreements, both written and oral, regarding the
        provision of certain services on a month-to-month basis, as well as purchase orders
        and statements of work. The Debtors believe that such agreements likely do not
        constitute executory contracts and, therefore, such agreements are not listed
        individually on Schedule G. Moreover, to the extent any agreements are governed
        by a master services agreement, the Debtors have endeavored to list the master
        services agreement on Schedule G. The Debtors have made reasonable efforts to
        identify the Debtor entity for each contract, and, in instances where this could not
        be determined, the contract is listed on Dura Automotive Systems, LLC’s
        Schedules.

        The description of any contract on Schedule G does not constitute an admission by
        the Debtors as to the characterization of such contract. The Debtors reserve all




                                          12
           Case 19-12378-KBO       Doc 1268       Filed 12/14/20   Page 16 of 29




             rights to dispute or challenge the characterization of any transaction or any
             document or instrument related to a creditor’s claim.

             In some cases, the same supplier or provider may appear multiple times on
             Schedule G. Multiple listings, if any, reflect distinct agreements between the
             applicable Debtor and such supplier or provider.

             The listing of any contract on Schedule G does not constitute an admission by the
             Debtors as to the validity of any such contract. The Debtors reserve the right to
             dispute the effectiveness of any such contract listed on Schedule G or to amend
             Schedule G at any time to remove any contract.

             In the ordinary course of business, the Debtors have entered into numerous
             purchase orders and other agreements with their customers, and the Debtors are
             working to identify all such agreements that are executory contracts. The Debtors
             intend to amend Schedule G to reflect such customer agreements that constitute
             executory contracts. Omission of a contract or agreement from Schedule G does
             not constitute an admission that such omitted contract or agreement is not an
             executory contract or unexpired lease. The Debtors’ rights under the Bankruptcy
             Code with respect to any such omitted contracts or agreements are not impaired by
             the omission.

             Certain Debtors are guarantors and parties to guaranty agreements regarding the
             Debtors’ prepetition term loan facility. The guaranty obligations arising under
             these agreements are reflected on Schedule D only.

     (i)     Schedule H – Co-Debtors. The Debtors have listed their prepetition term loan
             facility as a co-Debtor obligation on Schedule H. More information about the
             Debtors’ prepetition term loan facility is contained in the Final DIP Order. The
             Debtors reserve all rights to amend Schedule H to the extent that guarantees
             associated with the Debtors’ executory contracts, unexpired leases, secured
             financings, debt instruments, and other agreements are identified. The Debtors
             have not listed any litigation-related co-defendants on Schedule H. Instead, all
             cross-claims affirmatively asserted by co-defendants, other than cross-claims that
             may have been “deemed” asserted against the Debtors and/or asserted solely as a
             procedural matter, can be found on Schedule E/F.

6.   Specific Statements Disclosures.

     (a)     Statements, Part 2, Question 3 – Payments to Certain Creditors.
             Disbursements made on account of multiple invoices may be reflected as a single
             payment. For additional detail on the Debtors’ cash management system, see the
             Cash Management Motion. All transfers in Part 2, Question 3 of the Schedules are
             listed as of the bank cleared date.

     (b)     Statements, Part 2, Question 4 – Payments or Other Transfers of Property
             That Benefited Insiders. The payroll-related amounts shown in response to this
             question for any salary, bonus, additional compensation, and/or severance


                                             13
      Case 19-12378-KBO        Doc 1268       Filed 12/14/20     Page 17 of 29




        payments are gross amounts that do not include reductions for amounts relating to
        employee tax or benefit withholdings. For the sake of completeness and out of an
        abundance of caution, the Debtors have listed transfers valued at less than $6,825
        in their response to Question 4.

        As more fully described in the Cash Management Motion, the Debtors recorded
        numerous intercompany transactions in their books and records periodically,
        including journal entries. Instead of listing each of these numerous transactions
        and entries in their Statements and Schedules for each month, the Debtors have
        included the monthly activity between Debtor entities and between Debtor and
        non-Debtor entities. Depending on when the transactions were recorded, the
        monthly balances may include transactions that occurred in prior months and may
        contain reconciling differences. In addition, the Debtors have separately listed any
        cash payments between Debtors and between Debtors and non-Debtor affiliates.
        As a result of the structure of the cash management systems, the cash transactions
        may appear inflated as the money flows through different Debtor accounts. These
        cash transactions are also recorded in the monthly activity listing in the Debtors’
        books and records.

(c)     Statements, Part 2, Question 6 – Setoffs. For a discussion of setoffs and nettings
        incurred by the Debtors, refer to paragraph 4(r) of these Global Notes.

(d)     Statements, Part 6, Question 11 – Payments Related to Bankruptcy. All
        payments for services of any entities that provided consultation concerning debt
        restructuring services, relief under the Bankruptcy Code, or preparation of a petition
        in bankruptcy within one year immediately preceding the Petition Date were
        initiated and disbursed by Dura Automotive Systems, LLC on behalf of each
        Debtor. Therefore, these payments are only listed on Dura Automotive Systems,
        LLC’s Statements. The Debtors have endeavored to list only payments made for
        debt restructuring services, however, in some instances, these balances may include
        payments for services not related to restructuring or bankruptcy matters. Additional
        information regarding the Debtors’ retention of professionals is more fully
        described in the individual retention applications for those professionals.

(e)     Statements, Part 13, Question 26 – Books, Records, and Financial Statements.
        The Debtors provide certain parties, such as banks, factors, auditors, potential
        investors, potential purchasers, vendors, and financial advisors, with financial
        statements. Due to the Debtors’ extensive prepetition marketing efforts for financing
        commitments or a potential sale, disposition, or other business transaction
        involving all or a material portion of the Debtors’ assets, numerous parties reviewed
        and were in possession of the Debtors’ financial statements and books of account
        and records as of the filing of these chapter 11 cases. The Debtors do not maintain
        complete lists or other records tracking such disclosures and it would be a
        time-consuming and inefficient use of estate resources. Therefore, the Debtors
        have not provided lists of these parties in Part 13, Question 26 of the Statements.




                                         14
      Case 19-12378-KBO      Doc 1268      Filed 12/14/20   Page 18 of 29




(f)     Statements, Part 13, Question 30 – Payments, Distributions, or Withdrawals
        Credited or Given to Insiders. For a discussion of payments made to insiders,
        refer to paragraph 6(b) of these Global Notes and Part 2, Question 4 of the
        Statements.

                        *      *      *       *      *




                                      15
                           Case 19-12378-KBO                    Doc 1268           Filed 12/14/20             Page 19 of 29




Fill in this information to identify the case:

Debtor name         Dura Automotive Systems, LLC

United States Bankruptcy Court for the:     DISTRICT OF DELAWARE

Case number (if known)     19-12378
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                 04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

Part 1:     Income

1. Gross revenue from business

          None.

      Identify the beginning and ending dates of the debtor’s fiscal year,             Sources of revenue                          Gross revenue
      which may be a calendar year                                                     Check all that apply                        (before deductions and
                                                                                                                                   exclusions)
2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

          None.

                                                                                       Description of sources of revenue           Gross revenue from
                                                                                                                                   each source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

Part 2:     List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

          None.

      Creditor's Name and Address                                  Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                       Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

      Insider's name and address                                   Dates                 Total amount of value         Reasons for payment or transfer
      Relationship to debtor
      4.1. Patriarch Partners Agency Services,                     9/25/2019                               $0.00       Lien Assignment
             LLC, As Agent                                                                                             (ABL Credit Agreement)
             1 Liberty St. 35th Floor
             New York, NY 10006
             Agent

Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
                           Case 19-12378-KBO                    Doc 1268            Filed 12/14/20            Page 20 of 29
Debtor       Dura Automotive Systems, LLC                                                         Case number (if known) 19-12378



5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

      Creditor's name and address                      Describe of the Property                                        Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

          None

      Creditor's name and address                      Description of the action creditor took                         Date action was                Amount
                                                                                                                       taken

Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

          None.

             Case title                                Nature of case               Court or agency's name and                Status of case
             Case number                                                            address
      7.1.   See Attached SOFA Part 3,                                                                                           Pending
             Question 7                                                                                                          On appeal
                                                                                                                                 Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

          None


Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

          None

             Recipient's name and address              Description of the gifts or contributions                 Dates given                             Value


Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

          None

      Description of the property lost and             Amount of payments received for the loss                  Dates of loss               Value of property
      how the loss occurred                                                                                                                               lost
                                                       If you have received payments to cover the loss, for
                                                       example, from insurance, government compensation, or
                                                       tort liability, list the total received.

                                                       List unpaid claims on Official Form 106A/B (Schedule
                                                       A/B: Assets – Real and Personal Property).

Part 6:      Certain Payments or Transfers


Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
                            Case 19-12378-KBO                    Doc 1268           Filed 12/14/20             Page 21 of 29
Debtor        Dura Automotive Systems, LLC                                                       Case number (if known) 19-12378



11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

          None.

               Who was paid or who received               If not money, describe any property transferred               Dates               Total amount or
               the transfer?                                                                                                                         value
               Address
      11.1.    See Attached SOFA Part 6,
               Question 11


               Email or website address


               Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

      Name of trust or device                             Describe any property transferred                    Dates transfers              Total amount or
                                                                                                               were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

              Who received transfer?                   Description of property transferred or                     Date transfer             Total amount or
              Address                                  payments received or debts paid in exchange                was made                           value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


          Does not apply

               Address                                                                                              Dates of occupancy
                                                                                                                    From-To

Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.


               Facility name and address               Nature of the business operation, including type of services               If debtor provides meals
                                                       the debtor provides                                                        and housing, number of
                                                                                                                                  patients in debtor’s care

Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
                            Case 19-12378-KBO                    Doc 1268            Filed 12/14/20            Page 22 of 29
Debtor      Dura Automotive Systems, LLC                                                         Case number (if known) 19-12378



Part 9:     Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


Part 10:    Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and            Last 4 digits of           Type of account or          Date account was                  Last balance
              Address                                   account number             instrument                  closed, sold,                 before closing or
                                                                                                               moved, or                              transfer
                                                                                                               transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

      Depository institution name and address                Names of anyone with                  Description of the contents                 Do you still
                                                             access to it                                                                      have it?
                                                             Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

      Facility name and address                              Names of anyone with                  Description of the contents                 Do you still
                                                             access to it                                                                      have it?


Part 11:    Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

       None


Part 12:    Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

     Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
     owned, operated, or utilized.

Official Form 207                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 4
                            Case 19-12378-KBO                  Doc 1268           Filed 12/14/20              Page 23 of 29
Debtor      Dura Automotive Systems, LLC                                                       Case number (if known) 19-12378



     Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
     similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

      Case title                                           Court or agency name and              Nature of the case                            Status of case
      Case number                                          address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.

      Site name and address                                Governmental unit name and                Environmental law, if known               Date of notice
                                                           address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

      Site name and address                                Governmental unit name and                Environmental law, if known               Date of notice
                                                           address

Part 13:    Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

         None

   Business name address                            Describe the nature of the business               Employer Identification number
                                                                                                      Do not include Social Security number or ITIN.

                                                                                                      Dates business existed
   25.1.    Dura Mexico Holdings, LLC               100% Ownership - Related Party                    EIN:
            1780 Pond Run
            Auburn Hills, MI 48326                                                                    From-To      Ongoing

   25.2.    Dura Operating, LLC                     100% Ownership - Related Party                    EIN:
            1780 Pond Run
            Auburn Hills, MI 48326                                                                    From-To      Ongoing


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

      Name and address                                                                                                                Date of service
                                                                                                                                      From-To
      26a.1.        Matt Modrzejewski                                                                                                 Preceding 2 years -
                    1780 Pond Run Drive                                                                                               Current
                    Auburn Hills, MI 48326
      26a.2.        Pamela McIntyre                                                                                                   Preceding 2 years -
                    1780 Pond Run Drive                                                                                               Current
                    Auburn Hills, MI 48326

Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 5
                            Case 19-12378-KBO                   Doc 1268           Filed 12/14/20             Page 24 of 29
Debtor      Dura Automotive Systems, LLC                                                        Case number (if known) 19-12378



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

             None

      Name and address                                                                                                              Date of service
                                                                                                                                    From-To
      26b.1.        Grant Thornton                                                                                                  November 2017 -
                    27777 Franklin Road                                                                                             April 2018;
                    Suite 800                                                                                                       November 2018 -
                    Southfield, MI 48034                                                                                            Unfinished

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

             None

      Name and address                                                                               If any books of account and records are
                                                                                                     unavailable, explain why
      26c.1.        Please refer to Global Notes



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

             None

      Name and address
      26d.1.        Please refer to Global Notes



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
           Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                  Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                     or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

      Name                                    Address                                             Position and nature of any                % of interest, if
                                                                                                  interest                                  any
      See Attached SOFA Part 13,
      Question 28



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.

      Name                                    Address                                             Position and nature of any           Period during which
                                                                                                  interest                             position or interest
                                                                                                                                       was held
      Dennis Richardville                     Address on File                                     Former Chief Financial               Left 9/27/19
                                                                                                  Officer & Executive Vice
                                                                                                  President


Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 6
                           Case 19-12378-KBO                   Doc 1268           Filed 12/14/20             Page 25 of 29
Debtor      Dura Automotive Systems, LLC                                                       Case number (if known) 19-12378



      Name                                   Address                                             Position and nature of any         Period during which
                                                                                                 interest                           position or interest
                                                                                                                                    was held
      Jonathan Greenberg                     Address on File                                     Former General Counsel             Left 8/2/19
                                                                                                 & Corporate Secretary

      Name                                   Address                                             Position and nature of any         Period during which
                                                                                                 interest                           position or interest
                                                                                                                                    was held
      Kevin Grady                            Address on File                                     Former Chief Financial             Left 11/3/19
                                                                                                 Officer and Executive
                                                                                                 Vice President
      Name                                   Address                                             Position and nature of any         Period during which
                                                                                                 interest                           position or interest
                                                                                                                                    was held
      Tyrone Jordan                          Address on file                                     Former Chief Operating             Left 3/31/19
                                                                                                 Officer & Executive Vice
                                                                                                 President

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

             Name and address of recipient            Amount of money or description and value of               Dates               Reason for
                                                      property                                                                      providing the value
      30.1 Please refer to Statement of
      .    Financial Affairs Question 4

             Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

   Name of the parent corporation                                                                     Employer Identification number of the parent
                                                                                                      corporation
   Dura Automotive Systems, LLC                                                                       EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

   Name of the pension fund                                                                           Employer Identification number of the parent
                                                                                                      corporation




Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 7
                           Case 19-12378-KBO                    Doc 1268           Filed 12/14/20             Page 26 of 29
Debtor      Dura Automotive Systems, LLC                                                        Case number (if known) 19-12378



Part 14:    Signature and Declaration

     WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
     connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
     18 U.S.C. §§ 152, 1341, 1519, and 3571.

     I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
     and correct.

     I declare under penalty of perjury that the foregoing is true and correct.
Executed on         December 14, 2020

 /s/ James Riedy                                                James Riedy
Signature of individual signing on behalf of the debtor         Printed name

Position or relationship to debtor   Executive Vice President and Chief
                                     Financial Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                           Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 8
                                          Case 19-12378-KBO          Doc 1268          Filed 12/14/20   Page 27 of 29
                                                                 In re Dura Automotive Systems, LLC
                                                                          Case No. 19-12378
                                             SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc.
                                        to which the debtor is or was a party within one year of commencement of this case




           CASE TITLE AND CASE NUMBER             NATURE OF CASE            COURT OR AGENCY AND LOCATION                          STATUS OF CASE
CARLEX GLASS AMERICA, LLC V DURA MEXICO
HOLDINGS, LLC, D/B/A DURA AUTOMOTIVE SYSTEMS,                             STATE OF TENNESSEE, DAVIDSON
INC., DURA OPERATING, LLC, D/B/A DURA                                     COUNTY, 20TH JUDICIAL DIASTRICT;
AUTOMOTIVE SYSTEM, INC., AND DURA AUTOMOTIVE                              MICHIGAN COURT OF APPEALS;
SYSTEMS, LLC                                  BREACH OF CONTRACT          MICHIGAN SUPREME COURT                 CURRENTLY PENDING IN ARBITRATION

LUCERNE INTERNATIONAL, INC. V DURA AUTOMOTIVE
SYSTEMS, LLC AND MILAN METAL SYSTEMS, LLC (ALSO                           WAYNE COUNTY - THIRD CIRCUIT
THIRD PARTY CO-DEFENDANTS ASIA FORGING SUPPLY,                            COURT; MICHIGAN COURT OF
CO., LTD AND FAW FORGING AND CASTING USA, INC.) BREACH OF CONTRACT        APPEALS; MICHIGAN SUPREME COURT APPEAL

PAUL BRIAN CSIKOS V DURA AUTOMOTIVE SYSTEMS,                              UNITED STATES COURT FOR THE
LLC AND ARVIS WILLIAMS, INDIVIDUALLY           EMPLOYMENT DISPUTE         EASTERN DISTRICT OF MICHIGAN.          PENDING
TOWER METAL WORKING FLUIDS
VS DURA AUTOMOTIVE SYSTEMS LLC D/B/A DURA                                 STATE OF ILLINOIS, COOK COUNTY, 1ST
AUTOMOTIVE                                     TRADE CLAIM                MUNICIPAL DISTRICT, CIVIL DIVISION  PENDING




                                                                              1 of 1
 Case 19-12378-KBO          Doc 1268          Filed 12/14/20    Page 28 of 29
                      In re Dura Automotive Systems, LLC
                               Case No. 19-12378
SOFA Part 6, Question 11 - Payments or transfers related to debtor counseling or
    bankruptcy made within 1 year preceding commencement of this case


                                                   DATE OF
 NAME OF PAYEE, MAILING ADDRESS, EMAIL           PAYMENT OR     TOTAL AMOUNT
            OR WEBSITE ADDRESS                    TRANSFER        OR VALUE
BRADLEY ARANT BOULT CUMMINGS LLP
1600 DIVISION STREET
SUITE 700
NASHVILLE TN 37203
HTTPS://WWW.BRADLEY.COM/                           10/16/2019        $75,000.00
JEFFERIES LLC
520 MADISON AVENUE
NEW YORK NY 10022
HTTPS://WWW.JEFFERIES.COM/                         10/16/2019       $150,000.00
KIRKLAND & ELLIS LLP
300 NORTH LASALLE
CHICAGO IL 60654
HTTPS://WWW.KIRKLAND.COM/                           10/9/2019       $250,000.00
KIRKLAND & ELLIS LLP
300 NORTH LASALLE
CHICAGO IL 60654
HTTPS://WWW.KIRKLAND.COM/                          10/15/2019     $1,000,000.00
PORTAGE POINT PARTNERS, LLC
300 NORTH LASALLE
SUITE 1420
CHICAGO IL 60654
HTTP://PORTAGEPOINTPARTNERS.COM/                   10/11/2019       $200,000.00
PORTAGE POINT PARTNERS, LLC
300 NORTH LASALLE
SUITE 1420
CHICAGO IL 60654
HTTP://PORTAGEPOINTPARTNERS.COM/                   10/11/2019       $100,000.00
PRIME CLERK LLC
ONE GRAND CENTRAL PLACE
60 EAST 42ND STREET
SUITE 1440
NEW YORK NY 10165
HTTPS://WWW.PRIMECLERK.COM/                        10/10/2019        $50,000.00
                                                       TOTAL:     $1,825,000.00




                                     1 of 1
                                        Case 19-12378-KBO                      Doc 1268             Filed 12/14/20              Page 29 of 29
                                                      In re Dura Automotive Systems, LLC
                                                               Case No. 19-12378
          SOFA Part 13, Question 28 - Officers, Directors, Managing Members, Controlling Shareholders, etc. as of the Petition Date



                                                                                                                   POSITION AND NATURE OF PERCENTAGE OF
            NAME                                     ADDRESS1                     CITY                STATE  ZIP         ANY INTEREST     INTEREST, IF ANY
DURA BUYER, LLC                                   1780 POND RUN               AUBURN HILLS            MI    48326 PARENT COMPANY                       73%
                                                                                                                  CHIEF COMMERCIAL
                                                                                                                  OFFICER AND EXECUTIVE
JAMIE ZINSER                                      1780 POND RUN               AUBURN HILLS            MI    48326 VICE PRESIDENT                        0%

JILL FRIZZLEY                                     1780 POND RUN               AUBURN HILLS            MI          48326 INDEPENDENT MANAGER            0%
                                                                                                                        FORMER EXECUTIVE VICE
                                                                                                                        PRESIDENT FOR DURA
KEVIN GRADY1                                      1780 POND RUN               AUBURN HILLS            MI          48326 OPERATING, LLC                 0%

LYNN TILTON                                       1780 POND RUN               AUBURN HILLS            MI          48326 CHIEF EXECUTIVE OFFICER        0%

MARC BEILINSON                                    1780 POND RUN               AUBURN HILLS            MI          48326 INDEPENDENT MANAGER            0%
                                                                                                                        CHIEF OPERATING OFFICE
                                                                                                                        AND EXECUTIVE VICE
MICHAEL BECKETT                                   1780 POND RUN               AUBURN HILLS            MI          48326 PRESIDENT                      0%
                                                                                                                        CHIEF TECHNOLOGY
                                                                                                                        OFFICER AND EXECUTIVE
SANJAY SINGH                                      1780 POND RUN               AUBURN HILLS            MI          48326 VICE PRESIDENT                 0%




1. Mr. Grady was an officer as of the Petition date, however, he is no longer in that position and James Riedy is the current CFO.

                                                                                           1 of 1
